NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1542-17T2

JAN STOBBE,

          Plaintiff-Appellant,

v.

LAURA STOBBE,

     Defendant-Respondent.
_____________________________

                    Submitted December 10, 2018 – Decided January 10, 2019

                    Before Judges Messano and Rose.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-0236-14.

                    August J. Landi, attorney for appellant.

                    Callagy Law, PC, attorneys for respondent (Brian P.
                    McCann, on the brief).

PER CURIAM

          Plaintiff Jan Stobbe and defendant Laura Stobbe were married in 1986 and

had three children.                Divorce proceedings began in 2013 with the filing of
plaintiff's complaint; defendant filed a counterclaim. In 2015, with both parties

represented by counsel, the judge entered a consent order referring all matters

in dispute to arbitration before an arbitrator of the parties' choice.         The

arbitration agreement specifically included the parties' waiver of any objection

to the arbitrator mediating the dispute at their request. See Minkowitz v. Israeli,

433 N.J. Super. 111, 147-48 (App. Div. 2013) ("[A]bsent the parties' contract to

the contrary, once a neutral assumes the role of mediator, he or she may not

assume the role of arbitrator.").

      Almost two years later, in March 2017, again with the advice of counsel,

the parties entered into a property settlement agreement (PSA) that resolved all

issues except their respective contributions to the children's college expenses.

In section 5.4, the PSA specifically stated that the arbitrator "shall decide via

written submission all issues relating to the choice of college and each party's

financial contribution to the college expenses . . . , including the allocation of

past and future college expenses."

      Before issuing a decision, the arbitrator requested and received additional

information from plaintiff and defendant. He offered the parties the opportunity

to orally argue their positions. Although plaintiff's counsel initially sought

argument, he withdrew the request. On June 15, 2017, the judge entered a final


                                                                           A-1542-17T2
                                        2
judgment of divorce (JOD) that incorporated the PSA. On August 11, 2017, the

arbitrator issued a comprehensive written decision and award that addressed the

sharing of college expenses for the parties' two oldest children, one of whom

was scheduled to graduate in spring 2018, but left open the issue of college

expenses for the parties' youngest child.

       Within weeks, plaintiff moved to vacate the arbitration award, appoint a

replacement arbitrator and sought counsel fees.         Defendant cross-moved to

enforce the award and other provisions of the PSA.              The judge granted

defendant's motion and denied plaintiff's in a separate order. In a handwritten

statement of reasons on the order granting defendant's motion, the judge cited

the provision of the PSA in which the parties agreed to have the arbitrator decide

their children's choice of college and respective contribution to college

expenses. This appeal followed.

       Plaintiff contends the PSA did "not constitute a legally sufficient [r]eferr al

to ADR or [a]rbitration," making the award "a nullity." 1 He also contends the

judge's "cursory [s]tatement of [r]easons confirming the . . . award failed to




1
    ADR refers to Alternative Dispute Resolution.


                                                                              A-1542-17T2
                                          3
address" prejudicial errors that require vacation of "orders" the arbitrator entered

"pre-divorce."2 We disagree and affirm.

      We begin by noting that plaintiff does not attack the validity and

enforceability of the PSA. See, e.g., N.H. v. H.H., 418 N.J. Super. 262, 279

(App. Div. 2011) (recognizing the validity and enforceability of PSAs,

particularly in matrimonial litigation). He only contends that section 5.4 of the

PSA does not reflect a valid agreement to arbitrate the post-secondary education

issues. The argument lacks sufficient merit to warrant extended discussion. R.

2:11-3(e)(1)(E). We add only these brief comments.

      When read in its entirety, the PSA fully complies with the requirements

of Rule 5:1-5(b)(2)(A). Moreover, plaintiff's actual conduct demonstrates a

complete understanding of the nature and limits of the arbitral process. We

further reject plaintiff's assertion that the initial arbitration agreement contained

an insufficient Minkowitz waiver, thereby tainting the agreement in its entirety,

as well as the process leading up to negotiation and acceptance of the PSA. The

parties were not required to use the sample form that is an appendix to the Rules



2
  Plaintiff's brief contains four point headings, but the brief presents arguments
for only the first two. Any issue not properly briefed is considered waived.
Drinker Biddle & Reath LLP v. N.J. Dep't of Law and Pub. Safety, Div. of Law,
421 N.J. Super. 489, 496 n.5 (App. Div. 2011).
                                                                             A-1542-17T2
                                         4
of Court. See Pressler & Verniero, Current N.J. Court Rules, cmt. 3 on R. 5:1-

5 (2019) ("[T]he parties are not required to agree to all provisions in the form

agreements and may agree to use a different agreement altogether, provided that

the requirements of paragraph (b)(2)(A) through (C) are met.").         The PSA

expressly contains the parties' understanding of the arbitrator's dual role, and

their agreement that he could "resume his role" as arbitrator to resolve the

college expenses issues. Finally, plaintiff's "due process" argument is spurious.

Plaintiff freely and voluntarily entered into the PSA, which expressly stated the

arbitrator would decide the college expense issues by written submissions;

plaintiff never objected.

      We discern plaintiff's second point to be a challenge to the adequacy of

the judge's findings of fact and conclusions of law, and his alleged failure to

address the specific points plaintiff raised in his motion papers. See R. 1:7-4(a)

(requiring the judge to "find the facts and state [his] conclusions"). However,

while the judge's statement of reasons could have been more expansive, its

brevity in no way inhibited our review. Gnall v. Gnall, 222 N.J. 414, 428 (2015).

Simply put, plaintiff failed to present any grounds that warranted nullifying the

agreement to arbitrate and vacating the arbitrator's award.

      Affirmed.


                                                                          A-1542-17T2
                                        5